[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After trial of the captioned matter, the following facts are found:
         The parties entered into a contract (the "first contract") on June 8, 1995, pursuant to which the plaintiff was to publish in several geographical editions of its upcoming Yellow Pages an advertisement for the plaintiff;
         Pursuant to the first contract, the plaintiff was to pay the defendant for said advertisements the sum of $4,992 (including tax) upon presentation of bills by the defendant;
         The parties entered into another contract (the "second contract") on July 26, 1996, pursuant to which the plaintiff was to publish in several geographical editions of its upcoming Yellow Pages an advertisement for the plaintiff;
         Pursuant to the second contract, the plaintiff was to pay the defendant for said advertisements the sum of $4,992 (including tax) upon presentation of bills by the defendant;
         Pursuant to both contracts, the plaintiff had the right to charge the defendant a late fee for all amounts remaining unpaid for 30 days after being billed;
The defendant did not promptly pay all amounts due from CT Page 5298 her under the contracts, and there is now due from her to the plaintiff the sum of $6,414.86, which includes all late fees assessed through June 1997;
         Because some of the plaintiff's records for 1995 could not be located, payments made by the defendant to the plaintiff during that year could not be promptly verified when the defendant made inquiry.
The contracts entitle the plaintiff to interest, attorney's fees and costs of collection in the event of default by the defendant. Because some payments which were claimed by the defendant to have been made in 1995 could not be promptly verified, the court finds that an award of interest would be inappropriate in this case.
Judgment is entered in favor of the plaintiff and against the defendant in the amount of $6,414.86, without interest, together with an attorney's fee of $1,000, plus costs.
Levine, J.